Per curiam.
Five complaints were filed against the respondent. She admits conduct which constitutes violations of disciplinary standards Nos. 4, 21, 22, 23, 44, 63, 65 and 68 of Bar Rule 4-102 and she has petitioned for voluntary surrender of her license.
The State Disciplinary Board has recommended that this court accept the respondent’s voluntary surrender of her license with the express stipulation that she may be readmitted to the State Bar of Georgia only upon her compliance with the reinstatement rules of the State Bar of Georgia in effect at the time of any petition for reinstatement. We find this recommendation to be appropriate.

Voluntary surrender of license accepted.


All the Justices concur.